 1

 2   D. Victoria Baranetsky (SBN 311892)              DAVID L. ANDERSON (CABN 149604)
     THE CENTER FOR INVESTIGATIVE                     United States Attorney
 3   REPORTING                                        SARA WINSLOW (DCBN 457643)
     1400 65th St., Suite 200                         Chief, Civil Division
 4   Emeryville, CA 94608                             J. WESLEY SAMPLES (CABN 321845)
     Telephone: (510) 809-3160                        Assistant United States Attorney
 5   Fax: (510) 849-6141
     vbaranetsky@revealnews.org                              450 Golden Gate Avenue, Box 36055
 6                                                           San Francisco, California 94102-3495
     Attorney for Plaintiffs                                 Telephone: (415) 436-7200
 7                                                           FAX: (415) 436-7234
                                                             wes.samples@usdoj.gov
 8
                                                      Attorneys for Defendant
 9

10
                                      UNITED STATES DISTRICT COURT
11
                                     NORTHERN DISTRICT OF CALIFORNIA
12
                                         SAN FRANCISCO DIVISION
13

14   THE CENTER FOR                              )   Case No. 3:19-cv-08181-JCS
     INVESTIGATIVE REPORTING                     )
15   and AARON GLANTZ,                           )   JOINT STIPULATION TO MODIFY THE
                                                 )   SUMMARY JUDGMENT BRIEFING PLAN
16                     Plaintiffs,               )   AND [PROPOSED] ORDER
                                                 )
17         v.                                    )
                                                 )
18   UNITED STATES DEPARTMENT OF THE             )
     TREASURY,                                   )
19                Defendant.                     )
                                                 )
20                                               )
                                                 )
21

22

23

24

25

26

27

28
 1          Pursuant to Civil Local Rules 6-2(a) and 7-2, and subject to the Court’s approval, Plaintiff and

 2 Defendant (collectively the “Parties”) jointly stipulate to modify the summary judgment briefing plan

 3 entered by the Court at Dkt. No. 28. This is the first request to modify the summary judgment briefing

 4 plan, and this requested modification will not impact any other dates set by the Court, other than those

 5 related to summary judgment briefing. See Dkt. No. 28. This request is made only to accommodate

 6 Plaintiffs’ schedule, and not for any improper delay. Accordingly, the Parties jointly stipulate to the

 7 following revised schedule:

 8                                  Revised Stipulated Briefing Plan
                              1
                         Event                                          Deadline
 9    Plaintiffs’ Cross Motion and Opposition       Thursday, October 8, 2020
      Defendant’s Cross Opposition and Reply        Thursday, November 5, 2020
10    Plaintiffs’’ Reply                            Thursday, December 3, 2020
      Hearing Date to be Notice by Parties2         Friday, January 8, 2021 at 9;30 AM by Zoom
11
            The Parties further jointly stipulate that all other aspects of summary judgment briefing not
12
     expressly altered herein shall remain as agreed in the original Joint Stipulation For Summary Judgment
13
     Briefing Plan and Order, Dkt. No. 28.
14

15

16

17

18

19

20

21

22

23

24
   1
     Defendant’s Opening Motion for Summary Judgment is not included here because Defendant filed its
25 Opening Motion for Summary Judgment on September 10, 2020, pursuant to the original Joint
   Stipulation for Summary Judgment Briefing Plan and Order, Dkt. No. 28. See Dkt. No. 29.
26 2
     In the Order on the original Joint Stipulation For Summary Judgment Briefing Plan the Court indicated
27 that the Court requires four weeks between the reply brief and hearing date. The schedule proposed
   herein provides five weeks, however, the Parties also recognize that the several holidays fall within that
28 five week period. Accordingly, the Parties would welcome the Court’s adjustment of the hearing date to
   accommodate the Court’s preference.


     STIP. TO MODIFY MSJ BRIEFING PLAN
     CASE NO. 3:19-CV-08181-JCS                      1
 1 DATED: September 17, 2020                             Respectfully submitted,

 2                                                       DAVID L. ANDERSON
                                                         United States Attorney
 3
                                                         /s/ J. Wesley Samples
 4
                                                         J. WESLEY SAMPLES
 5                                                       Assistant United States Attorney

 6                                                       Attorneys for Defendant
 7
     DATED: September 17, 2020                           Respectfully submitted,
 8
                                                         /s/ D. Victoria Baranetsky*
 9                                                       D. Victoria Baranetsky (SBN 311892)
                                                         THE CENTER FOR INVESTIGATIVE
10                                                         REPORTING
                                                         1400 65th St., Suite 200
11                                                       Emeryville, CA 94608
                                                         Telephone: (510) 809-3160
12                                                       Fax: (510) 849-6141
                                                         vbaranetsky@revealnews.org
13
                                                         Attorney for Plaintiffs
14

15 * In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of
   perjury that all signatories have concurred in the filing of this document.
16

17

18

19

20

21

22

23

24

25

26

27

28


     STIP. TO MODIFY MSJ BRIEFING PLAN
     CASE NO. 3:19-CV-08181-JCS                      2
 1                                       [PROPOSED] ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4
     DATE: September 18, 2020
 5

 6                                       The Honorable Joseph C. Spero
                                         United States Chief Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIP. TO MODIFY MSJ BRIEFING PLAN
     CASE NO. 3:19-CV-08181-JCS             1
